PER CURIAM.
The petition for writ of certiorari is denied; the trial court did not depart from the essential requirements of law in compelling better answers to one defendant’s second set of supplemental interrogatories because the order on review complied with this court’s opinion in Gardner v. Manor Care of Boca Raton, Inc., 831 So.2d 676 (Fla. 4th DCA 2002).1
We certify conflict with Herbert W. Acken, M.D., P.A. v. Northup, 827 So.2d 1070 (Fla. 2d DCA 2002).
STEVENSON, SHAHOOD and HAZOURI, JJ., concur.

. As was also the case in Gardner, the interrogatories asked Petitioner, the plaintiff in the pending action for nursing home neglect and abuse, whether any Agency for Health Care Administration (AHCA) surveys were relevant to the issues and if so to list which one is relevant and the manner in which Petitioner contends it has relevance.